Per Curiam,
The landlord testified that the established maximum rent for the apartment nonfurnished is $36.80 per month, but that she had applied to the Bent Administrator for a higher rental for the apartment as furnished accommodations. However, up to the time of the trial no new rental had been fixed or any order issued for an increase. Her own testimony establishes the validity of the tenant’s defense of overcharge. The addition of new furniture to a nonfurnished apartment does not create a new housing accommodation which would entitle the landlord to collect a rental in excess of the existing maximum, prior to the issuance of an order by the Bent Administrator. (Baum v. Crosfield, 279 App. Div, 1088; Strunk v. Hayes, 281 App. Div. 1006; Pereira v. Imperial Apts., 122 N. Y. S, 2d 180.)
The final order and judgment should he reversed and new trial ordered, with $30 costs to appellant to abide the event.
Concur — Eder, Schreiber and Hecht, JJ.
Final order and judgment reversed, etc.